DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Scope
	Claims 1-2, 4-5, 7-8, 10-26, 28-49, 52-60 are pending. Claims 59-60 are newly added and claims 1, 5, 12, 14, 47, and 49 were amended in the Reply filed 6/15/2022.  Claims 1-2, 4-5, 7-8, 10-26, 28-46, 48-49, 52-57, and 59-60 are withdrawn.  Claims 47 and 58 are presently examined.

Election/Restrictions
Applicant’s original election without traverse of Compound 7 in the reply filed on 9/10/2020 was previously acknowledged, Compound 7 was deemed free of the prior art, and Examination proceeded to Compound 1 by MPEP § 803.02(III), which was also deemed free of the prior art.
Per § 803.02(III), Examination previously proceeded to the non-elected species of Compound 3 which was previously deemed anticipated and/or obvious in view of WO03/014147 A1 (Jung et al.; Feb. 20, 2003; cited in previous action) and US2003/0224475 A1 (Dec. 4, 2003; cited in previous action). Compound 3 continues to read upon at least one claim of record, and therefore Compound 3 has been searched and examined again. Following search and examination, the non-elected species of Compound 3 was again deemed obvious in view of the art of record and rationales previously set forth on record (e.g., structural similarity of a prior art positional isomer of WO’147 per MPEP § 2144.09(I)-(II)).  Accordingly, per MPEP § 803.02(III), claims directed to other non-elected species besides Compound 3 are presently withdrawn.
	The non-elected species of Compound 3, presently under examination is understood to have the following structure:

    PNG
    media_image1.png
    261
    515
    media_image1.png
    Greyscale

which is understood to correspond to CAS No: 2137485-76-6 (with three D-amino acids, namely Asn2, Ala8, and Ser11), which is associated with the instant Application (see search notes).  Therefore, the non-elected species is understood as follows: It is a daptomycin analogue that comprises a substitution of Trp1 with the unsubstituted polyaralkyl of 2-naphthylmethyl (“2Naph”), wherein the carbon atom to which R2 is bonded has a D-stereochemistry (e.g., D-Asn2).  
In the Reply filed 6/15/2022, it is the Examiner’s understanding that Applicant amended the pending claim scope to exclude both Compound 2 and Compound 3 from the scope of instant claims 1-2, 4-5, 7-8, 10-26, 28-46, 48-49, 52-57, and 59-60 (see, e.g., claim 1(iv)(a)-(b)1).  In addition, Compound 3 is excluded from newly added claim 59, which contains the exclusionary language set forth in the genus of amended claim 1 (compare claim 1(iv)(a)-(b) with claim 60(iv)(a)-(b)).  Additionally, Compound 3 is excluded from the newly added genus at claim 60 because Compound 3 lacks the required Kyn modifications of R”’ and R”” as required by the claim.
Claims 1-2, 4-5, 7-8, 10-26, 28-46, 48-49, 52-57, and 59-60 are now withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/2020.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the non-elected species identified above, art pertinent to additional non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution
Claims 47 and 58 are presently examined.

Claim Interpretation and Examiner Notes
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
The pending claims are reasonably inferred to pertain to at least Daptomycin analogues/derivatives differing from daptomycin at the Trp1 position.  Daptomycin (a.k.a., LY146032, CAS NO. 103060-53-3; see also A21978C1-32) is a cyclic peptide having the following structure: 

    PNG
    media_image2.png
    401
    292
    media_image2.png
    Greyscale

An artisan would appreciate the existence of historical artifacts in the structure of daptomycin as explained by Baltz et al.3 (see, e.g., Baltz2005 at 719 at § 2.1 at col I-II, explaining that prior to circa 2005, it was unknown that daptomycin comprised “a third D-amino acid residue, D-Asn” at position 2).  Accordingly, one of ordinary skill in the art, after circa 2005 but prior to the time of the invention, would have readily appreciated that previous references to “daptomycin” in the prior art mistakenly identified Asn2 as L-Asn rather than D-Asn (see id), but that “daptomycin” actually comprised a D-Asn2 (see id).
The non-elected species of Compound 3, presently under examination, is understood to have the following structure:

    PNG
    media_image1.png
    261
    515
    media_image1.png
    Greyscale

The non-elected species is understood as follows: It is a daptomycin analogue that comprises a substitution of Trp1 with the unsubstituted polyaralkyl of 2-naphthylmethyl (“2Naph”), wherein the carbon atom to which R2 is bonded has a D-stereochemistry (e.g., D-Asn2).  
	Daptomycin is understood to possess an R1-R12 corresponding to the genus of original claim 1, wherein each of R1-R12 is “a side chain of any natural or unnatural amino acid”.  Specifically, R1 is the side chain of Tryptophan, R2 is the side chain of D-asparagine, R3 is the side chain of aspartate, R4 is the side chain of glycine (note: Thr at position 4 of Daptomycin is not identified as an “R” group at instant Formula (IV), so R4 corresponds to position 5 of the structure above), R5 is the side chain of Ornithine, R6 is the side chain of aspartate, R7 is the side chain of D-Alanine, R8 is the side chain of aspartate, R9 is the side chain of glycine, R10 is the side chain of D-Serine, R11 is the side chain of methyl glutamic acid, and R12 is the side chain of kynurenine.  Accordingly, Daptomycin is identical to instant Compound 3 except with respect to position R1 (i.e., Trp1 is substituted with 2Naph).
	Additional claim interpretations are provided below.


Continuation-In-Part - Not Entitled To Benefit of Earlier Filing Date
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as explained below.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Here, the identification of the instant application as a continuation-in-part under 35 U.S.C. 120 is acknowledged.  However, per the guidance of MPEP § 2133.01, it is understood that when an applicant files a continuation-in-part application, none of whose claims are supported by the parent application under 35 U.S.C. 112(a), the effective filing date is the filing date of the child CIP (see, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)).
In the present case, the disclosure of the prior-filed application, Application No. 15/093,950 (filed 4/8/2016), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The MPEP states that "[w]hile there is no in haec verba requirment, . . . . claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP § 2163.
Lack of Express Support
Claim 47 is representative of the pending claim scope, but does not literally appear in Application No. 15/093,950.  For example, Compound 7 at claim 47 does not literally appear in App’950.  Accordingly, the pending claims are not literally supported by the prior art.
Lack of Implicit or Inherent Support
Therefore, in the absence of literal support for the pending claim scope, the relevant issue is whether or not App’950 provided inherent or implicit support commensurate in scope with the pending claims. Regarding instant claim 47, instant Compound 7 is not inherently, implicitly, or expressly disclosed by App’950.  No synonymous or equivalent descriptions would reasonable direct an artisan to conclude App’950 described a compound which would require position R of Formula (I) or (II) of App’950 to be wholly modified in a manner sufficient to arrive at instant Compound 7.
Conclusion
Accordingly, none of the instant claims are supported by the parent application under 35 U.S.C. 112(a), and therefore the effective filing date is the filing date of the child CIP (see, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)).
Accordingly, priority to Application No. 15/093,950 is denied for all claims, which have been accorded a priority date of 12/22/2016, which corresponds to the filing date of Provisional Application 62/438,138.
Response to Priority Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. Applicant traverses the Denial of Priority at page 42 of the Reply filed 6/15/2022, with a single sentence, namely “Applicant traverses this rejection for at least the reason that the instant claims can be recognized in the disclosure of the U.S.S.N. 15/093,950 application” (see, e.g., Reply filed 6/15/2022 at 42 at 1st and 2nd full ¶¶).  This argument amounts to conjecture unsupported by objective evidence or adequate explanation regarding the lack of disclosure pertaining to at least Compound 7 in App’950.  Accordingly, the arguments have been fully considered, but not found persuasive because they fail to address the merits of the Denial of Priority.


Withdrawn Claim Rejections
All rejections pertaining to amended claims 1-2, 4-5, 7-8, 10-26, 28-46, 48-49, and 52-57 are withdrawn as moot because the rejections are no longer germane to the examination of the non-elected species of Compound 3 in view of the Amendments filed 6/15/2022, and such claims are presently withdrawn.  
The rejection of claim 47 under 35 U.S.C. 102(a)(1)/102(a)(2) as being clearly anticipated by WO03/014147 A1 (Jung et al.; Feb. 20, 2003; cited in previous action), is withdrawn in view of the amendments filed 6/15/2022 canceling Compound 2 from the scope of claim 47. A revised rejection based in part upon the teachings of WO’147 has been placed on record below.
The rejection of claims 1-2, 5, 7, 47-49, 52-54, and 56 under 35 U.S.C. 102(a)(1) as being anticipated by US2003/0224475A1 is withdrawn in view of Applicant’s amendments filed 6/15/2022.  A revised rejection based in part upon the teachings of US’475 has been placed on record below.
The rejection of claims 48-49 and 52-56 under 35 U.S.C. 103 as being unpatentable over US2003/0224475 A1 (Dec. 4, 2003) as applied to claims 1-2, 5, 7, 47-49, 52-54, and 56 above, and further in view of WO 03/014147 A1 (Jung et al., Feb. 20, 2003; cited in previous action), is withdrawn in view of Applicant’s amendments filed 6/15/2022.  A revised rejection based upon the teachings of WO’147 and US’475 has been placed on record below.

Revised Claim Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over WO 03/014147 A1 (Jung et al., Feb. 20, 2003; cited in previous action with 5 pages of CAS Substance Data) in view of US2003/0224475 A1 (Dec. 4, 2003; cited in previous action).
	Claim Interpretation: The applicable claim interpretation is set forth above in a separate section entitled “Claim Interpretation”, and those discussions are incorporated into the instant rejection. The instant rejection is directed to instant Compound 3. Additional claim interpretations are set forth below.  The teachings of WO’147 regarding Compound 3 were discussed in the previous action as well as the Final mailed 5/17/2021 at page 38).
WO’147 pertains to daptomycin variants (see, e.g., WO’147 at abs, 1 at final ¶, Table III at pages 133 at line 1 to page 135 at line 11; see also WO’147 at CAS data at final 5 pages of previously cited document).  Regarding instant claim 47 and instant Compound 3, WO’147 teaches and discloses a daptomycin variants, including variants having the structure of 

    PNG
    media_image3.png
    203
    307
    media_image3.png
    Greyscale

wherein Q may be selected from among the moieties shown at Table III (see, e.g., WO’147 at Table III at pages 133-134), including the positional isomer of instant Compound 3, wherein instant R1 is 2-napthyl alanine rather than 1-napthyl alanine (see, e.g., WO’147 at Table III at pages 133-135, compound marked with “17”; corresponding to CAS Reg No. 497882-85-6 as shown at last page of substance table provided with WO’147).  Accordingly, one of ordinary skill in the art would reasonably infer that WO’147 discloses, teaches, and reduces to practice the chemical compound of CAS Reg No. 497882-85-6, corresponding to 1-[3-(2-naphthalenyl)-N-(1-oxodecyl)-L-alanine]-Daptomycin (see id.), which is understood to have the following structure:

    PNG
    media_image4.png
    452
    801
    media_image4.png
    Greyscale

	The prior art of WO’147 differs from instant claim 47 as follows:  WO’147 discloses a compound that is identical to instant Compound 3, except that the prior art compound is a positional isomer of instant Compound 3, wherein the Trp1 position of Daptomycin is substituted with 2-napthyl alanine in the prior art species rather than 1-napthyl alanine as is present in Compound 3 (compare WO’147 at Table III at pages 134, 5th row; corresponding to CAS Reg No. 497882-85-6, with instant Compound 3, corresponding to CAS No: 2137485-76-6).  
Accordingly, the relevant issue is whether or not instant Compound 3 is prima facie obvious in view of the positional isomer disclosed by the prior art. 	 The MPEP provides guidance regarding the obviousness of positional isomers.  Specifically, per MPEP § 2144.09(I), “[a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities”.  
Regarding close structural similarity, instant Compound 3 and 1-[3-(2-naphthalenyl)-N-(1-oxodecyl)-L-alanine]-Daptomycin as taught by WO’147 have extremely high structural similarity because 1-naphthyl alanine and 2-napthyl alanine are positional isomers as explained above (see, e.g., MPEP § 2144.09(I)-(II)).  This means the compounds at issue share the same molecular weight, the same molecular formula, and the same chemical functional groups(see, e.g., WO’147 at 8 at lines 1-10; MPEP § 2144.09(I)-(II)).  
Regarding similar utility, WO’147 broadly teaches and discloses that daptomycin variants are reasonably predicted and expected to exhibit antibacterial activity and to have general utility as pharmaceutical compositions for the treatment of bacterial infections in subjects (see, e.g., WO’147 at abs, 1 at lines 10-15, 2 at lines 6-20, 2 at lines 21-25, 8 at lines 1-10, 41 at lines 10-31, Table III at pages 133 at line 1 to page 135 at line 11, page 43 at lines 3-24, claim 14).  WO’147 discloses that the structural isomer of instant Compound 3 (i.e., 2-naphthyl alanine variant of daptomycin) was reduced to practice and tested in a pharmaceutical composition (see, e.g., WO’147 at Table III at pages 134, 5th row; see also id. at 131 at line 15 to page 132 at line 13), and shown to be active against MRSA, Staphylococcus aureus, Enterococcus faecium, and Enterococcus faecalis (see, e.g., WO’147 at Table III at pages 133 at line 1 to page 135 at line 11).  Therefore, an artisan would readily and reasonably conclude, absent evidence to the contrary, that Daptomycin variants having a naphthyl alanine substitution at the Trp1 position would predictably and expectedly exhibit antibacterial activity and have utility as a pharmaceutical composition for use in antibacterial applications (see id; see, e.g., MPEP § 2144.09(I)-(II)).
As explained above, per MPEP § 2144.09(I), the positional isomer of instantly claimed Compound 3 shares extremely close structural similarity and appears to have similar (and potentially identical) utility.  In addition to having extremely close structural identity and highly similar utility, it is further noted that the prior art compound is disclosed by WO’147 in a small genus of identified, predictable solutions for obtaining daptomycin analogues at Table III, wherein all substances are modified relative to daptomycin only at the “Q” position of Formula I, and more specifically most substances at Table III are only modified by substituting daptomycin specifically at the Trp1 position (see, e.g., WO’147 at Table III at pages 133-135).  Therefore, an artisan would known exactly where to modify daptomycin (e.g., at the Trp1 position). The prior art of WO’147 and Table III evidences that making such Trp1 modified daptomycin compounds was routine in the prior art.  In addition, an artisan would have guidance regarding modifications to daptomycin at the Trp1 position, which would be expected to yield functional daptomycin analogues possessing antibacterial properties, namely naphthylalanine moieties similar to 1-[3-(2-naphthalenyl)-N-(1-oxodecyl)-L-alanine]-Daptomycin. Such variants would be predicted to have general utility as pharmaceutical compositions for the treatment of bacterial infections in subjects (see, e.g., WO’147 at abs, 1 at lines 10-15, 2 at lines 6-20, 2 at lines 21-25, 8 at lines 1-10, 41 at lines 10-31, Table III at pages 133 at line 1 to page 135 at line 11, page 43 at lines 3-24, claim 14).  
In addition to the discussion above, 1-naphthylalanine modifications of at the Trp1 position of daptomycin were already known in the prior art and had previously been suggested, reduced to practice, and shown to be functional (see, e.g., US’475 at ¶¶[0024], [0027]-[0028], Table 2, claims 5-6, disclosing Compound 11, which is another functionally active positional isomer of instant Compound 3 differing only at the Asn2 position, which is D-Asn2 in instant Compound 3, but L-Asn2 in Compound 11 of US’475).  In sum, a positional isomer of 1-[3-(2-naphthalenyl)-N-(1-oxodecyl)-L-alanine]-Daptomycin as disclosed by WO’147, which differed only from the compound of WO’147 in that 1-Naphthylalanine was used rather than 2-Naphthylalaine at the Trp1 position of daptomycin, would be readily predicted and expected to have the same (potentially identical) utility by one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: Per MPEP § 2144.09(I)-(II), “[a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities” because “position isomers . . . .are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties” (see, e.g., MPEP § 2144.09(I)-(II); see also MPEP § 2144.09(II), citing In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978), wherein stereoisomers were deemed prima facie obvious); here, the prior art positional isomer of 1-[3-(2-naphthalenyl)-N-(1-oxodecyl)-L-alanine]-Daptomycin as taught by WO’147 has both a “very close structural similar[ity]” to instant Compound 3, and both compound would be expected and predicted to have the same utility identified by WO’147, namely use as antibacterial agents in the treatment of bacterial infections.  Therefore, the claimed compound of Compound 3 is prima facie obvious per MPEP § 2144.09(I)-(II).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including daptomycin variants comprising any and all “Naphthyl” moieties as taught by the primary reference. Furthermore, it is well within the ordinary skill in the art to make and use prior art daptomycin variants in prior art formulations and prior art methods identified for use with daptomycin variants.  Such daptomycin variants would merely yield the expected and predicted results, namely compounds suitable for the treatment of bacterial infections exactly as taught and suggested by the prior art.  Furthermore, “position isomers . . . .are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties” (see, e.g., MPEP § 2144.09(I)-(II)).  Furthermore, it is well-within the ordinary skill in the chemical arts to make and use such daptomycin analogues.
This instant rejection may be rebutted as described at MPEP § 2144.09, such as providing evidence of unexpected results (MPEP § 2144.09(VII)).  To date, no evidence of unexpected results pertinent to Compound 3 has been placed on record commensurate in scope with the requirements of MPEP § 716.02.
Accordingly, claim 47 is rejected in view of the prior art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,647,746 (issued May 12, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claim Interpretation: The applicable claim interpretation is set forth above in a separate section entitled “Claim Interpretation”, and that discussion is incorporated into the instant rejection. Additional claim interpretations are set forth below.
	US’746 substantially overlaps in scope with the instantly pending claim.  Specifically, US’746 at claims 1-3 and 13 claim structures and/or species of daptomycin variants that fall within the scope of instant claim 47 (compare instant claim 47 with US’746 at claims 1-3 and 13).  All compounds of US’746 comprise a substituted aryl, namely the Kyn at instant position R12 relative to daptomycin, which reads upon instant claim 47 at least with respect to instant Compound 1 (i.e., methylated at Kyn residue).  
	Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other.  Therefore, claim 47 is rejected.
Response to Arguments Regarding OPD in view of US’746
Applicant raises no arguments pertaining to this rejection (see, e.g., Reply filed 6/15/2022 at 64; see also Reply filed 9/13/2021 a 52), but it appears Applicant means to request that the rejection be held in abeyance.  Accordingly, the rejection is maintained as revised above, and all revisions were necessitated by Applicant amendment. 


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are substantially rendered moot in view of the new or revised grounds of rejection necessitated by Applicant’s amendments.  Arguments pertinent to the non-elected species of Compound 3 in view of WO 03/014147 A1 and US2003/0224475 A1 are addressed below.
It is the Examiner’s understanding that Applicant has addressed the previous rejection of claim 47 in view of WO’147 in combination with US’475 for structural similarity (see, e.g., MPEP § 2144.09(I)-(II)) at pages 61-64 of the Reply filed 6/15/2022 (see, e.g., Reply filed 6/15/2012 at page 61 at § “Leese in view of Jung” to 64 at 1st full ¶; see also Reply filed 9/13/2021 at pages 46 at penultimate ¶ to 48 at 2nd full ¶). These arguments are addressed below.
It is the Examiner’s understanding that Applicant addresses obviousness under MPEP § 2144.09(I)-(II) by alleging that “a person of ordinary skill in the art would not have selected 2-naphthyl as the lead compound for modification” (see, e.g., Reply filed 6/15/2022 at 62-63 at bridging ¶, 63-64 at bridging ¶; see also Reply field 9/13/2021 at 46-48 at bridging ¶, 48 at 1st full ¶). These arguments are not persuasive for at least the following reasons:  
First, under MPEP § 2144.09(I)-(II), the MPEP identifies that prima facie obviousness may be established by identifying two compounds have “very close structural similarities and similar utilities”.  Applicant does not dispute that the positional isomers have “very close structural similarities”; Applicant does not dispute that the positional isomers of the prior art compound would be expected to have “similar utilities”.  Therefore, the Examiner’s position is that a case of prima facie obviousness has been established.
Second, the Applicant’s position appears to incorrectly assume that the Examiner must make and rely solely upon a “lead compound analysis” to establish obviousness under MPEP § 2144.09(I)-(II); this is incorrect.  The MPEP states that
It should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. For example, one might envision a suggestion in the prior art to formulate a compound having certain structurally defined moieties, or moieties with certain properties. If a person of ordinary skill would have known how to synthesize such a compound, and the structural and/or functional result could reasonably have been predicted, then a prima facie case of obviousness of the claimed chemical compound might exist even without identification a particular lead compound.
	(see MPEP § 2143(I)(B) at Example 10).
Here, WO’147 establishes that that the synthesis of Trp1 daptomycin analogues was routine in the art circa 2003, and WO’147 and US’475 establish that the structural and functional result of using a 1- or 2-naphthylalanine moiety at position Trp1 of daptomycin would have been readily and reasonably predicted circa 2003 by one of ordinary skill in the art.  Furthermore, a holding of obviousness in the instant case is consistent with the Supreme Court, which has stated that 
"[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 , 417 , 127 S. Ct. 1727 , 167 L. Ed. 2d 705 (2007) (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273 , 282 , 96 S. Ct. 1532 , 47 L. Ed. 2d 784 (1976)).
Here, all claimed moieties are prior art elements, rearranged only in a known manner, wherein each performs the same functions known in the prior art, and such positional isomers would “yield no more than one would expect from such an arrangement”, and therefore “the combination is obvious” per MPEP § 2144.09(I)-(II).  Furthermore, the BPAI has explicitly considered whether or not a “’lead compound’ analysis” was required post-Takeda to establish obviousness of structurally similar compounds, and clearly identified that such analysis was not required to establish obviousness (see, e.g., Ex Parte Cao, BPAI Appeal 2010-004081, at 4-5 and 7-8).  Rather, the courts have held, post-Takeda, that
‘it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship . . . to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.’” Id. at 1357 (quoting Aventis Pharma Deutschland GmbH v. Lupin, Ltd., 499 F.3d 1293, 1301 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990)). 
	(see Ex Parte Cao at 7-8).
Here, the prior art explicitly teaches a positional isomer of instant claim 3, which would be predicted and expected to have the same or highly similar utility as explained in the rejection.  Critically, the courts have stated, post-Takeda, that 
The Eisai court did not promulgate a per se rule that chemical compounds can only be held obvious if a lead compound is first identified. 
	(see Ex Parte Cao at 7).
Rather the courts have stated that
The Eisai court did not overrule the long-standing principles that the Examiner relied on in this case: one who claims a compound, per se, which is structurally similar to a prior art compound must rebut the presumed expectation that the structurally similar compounds have similar properties. Wilder, 563 F.2d at 460; Dillon, 919 F.2d at 692; Aventis, 499 F.3d at 1301.
	(see Ex Parte Cao at 8, emphasis added).
Here, zero evidence of unexpected results commensurate in scope with MPEP § 716.02 pertaining to instant Compound 3 relative to the two equally close compounds of the prior art (i.e., the positional isomers of Compound 3 taught by WO’147 and also US’475) have been placed on record.  Accordingly, the “lead compound analysis” is not required to establish prima facie obviousness under MPEP § 2144.09(I)-(II).  Furthermore, the instant case of prima facie obviousness has not been rebutted by evidence of unexpected results.
Third, Applicant appears to incorrectly define the term “lead compound” to mean a single compound that is “most promising to modify” (see, e.g., Reply filed 6/15/2022 at 62 at final ¶ to 64 at 1st full ¶).  This interpretation is inconsistent with the general usage of the term “lead compound” in the art as identified and explained in the MPEP (see, e.g., MPEP § 2143(I)(B) at Example 9).  Furthermore, per post-Takeda cases, a “lead compound” need not be a single, arbitrarily selected compound that is arbitrarily deemed “best overall” (see, e.g., id.; see also Altana Pharma AG v. Teva Pharm. USA, Inc., 566 F.3d 999, 1008, 91 U.S.P.Q.2d 1018, 1025, 2009 BL 104701, at *8 (Fed. Cir. 2009), wherein the court noted that the prior art need not “point to only a single lead compound” because such analysis was not consistent with KSR).  This is further elaborated in the MPEP, which states 
The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: "Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound." Eisai, 533 F.3d at 1357, 87 USPQ2d at 1455. 
	(see MPEP § 2143(I)(B) at Example 9).
Accordingly, even assuming arguendo that the “lead compound analysis” were applied, it would be reasonably satisfied by the selection of the position isomer disclosed by the primary reference, which was shown to desirably be functional in multiple bacterial strains, and wherein Table III also fairly informs artisans that it was identified among the most potent compounds tested for antibacterial applications in Enterococcus faecalis (see, e.g., WO’147 at Table III at pages 133-135).  Therefore, if a lead compound analysis were required and applied, the positional isomer disclosed by the primary reference would reasonably be a “lead compound”.  This interpretation of a “lead compound” is consistent with, for example, the BPAI decisions in Ex parte Jimenez Mayorga (BPAI Appeal 2010-012157), Ex parte Gaul (BPAI Appeal No. 2011-008222), and Ex Parte Dong (BPAI Appeal No. 2011-010047), which each pertain to “lead compound analysis” and “structural similarity”.  
In sum, all arguments premised upon an incorrect assumption that a “lead compound” analysis is required to establish prima facie obviousness have been fully considered, but not found persuasive for the reasons set forth above.  Here, a prima facie case of obviousness under MPEP § 2144.09(I)-(II) has been established because (i) the primary reference teaches a positional isomer, (ii) it was routine in the art to make such Trp1 daptomycin variants, and (iii) the predicted and expected utility was clearly identified in the prior art (i.e., antibacterial applications).  
To date, zero evidence of unexpected results commensurate in scope with MPEP § 716.02 pertaining to instant Compound 3 relative to the two equally close compounds of the prior art (i.e., the positional isomers of Compound 3 taught by WO’147 and also US’475) have been placed on record.  The predicted and expected results are clear in view of the art:
One of ordinary skill in the art would reasonably expect 1-[3-(2-naphthalenyl)-N-(1-oxodecyl)-L-alanine]-Daptomycin and instant Compound 3 to exhibit highly similar antibacterial activities.
In contrast, an artisan would reasonably expect that the equally close prior art positional isomer disclosed by US’475 would have similar, but reduced, activity relative to instant Compound 3.  The expected and predicted reduction in activity would be predicted to stem from the lack of D-Asn2 in the US’475 compound, which is present in daptomycin but was previously unappreciated in the prior art before about 20054 (see, e.g., Baltz2005 at 719 at § 2.1 at col I-II).  Baltz2005 explains that a D-Asn2 isomer is about 10 times more potent than an L-Asn2 isomer of daptomycin (see, e.g., Baltz at 728 at col I-II at § 6.3, 729 at col I at final ¶).  
Therefore, the predicted and expected results of Daptomycin variants differing at the Trp1 position or having an L-/D-Asn2 were known and reasonably predictable in view of the prior art.  Zero evidence of unexpected results have been placed on record to date regarding instant Compound 3.
It is the Examiner’s understanding that Applicant alleges that the Examiner’s reliance upon WO’147 amounts to improper hindsight (see, e.g., Reply filed 6/15/2022 at 64 at 1st partial ¶). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, Applicant has failed to identify any knowledge gleaned only from the applicant's disclosure, and it is undisputed that the prior art unambiguously teaches, discloses, and reduces to practice positional isomers of instant Compound 3.  Accordingly, such arguments are not persuasive. 
Accordingly, all arguments pertinent to the revised rejection pertaining to the obviousness of instant Compound 3 have been fully considered but not found persuasive for at least the reasons set forth above.


Examiner notes that Applicant raised numerous additional arguments, which were rendered moot in view of the Amendments filed 6/15/2022, as not germane to the continued examination of the non-elected species of instant Compound 3 in view of the art of record as prima facie obvious per the rationales set forth at MPEP § 2144.09(I)-(II).  Although moot, Examiner addresses some issues below to facilitate compact prosecution.
At page 60, Applicant alleges that Examiner should have considered Ex Parte Parks (Appeal 2019-006050).  As explained in the interview, “2019-006050” did not result in discovery of the case at the database https://developer.uspto.gov/ptab-web/#/search/decisions.  Applicant has now identified the Application number (US 14/913,132) which is searchable for the Examiner.  The unpublished opinion has now been fully considered, but does not appear relevant to the instant case because the decision was based upon very distinct facts not at issue in the instant case.  For example, the rejections at issue in Ex Parte Parks were not premised upon a positional isomer known in the prior art having the same predicted and expected utility as a claimed species. Accordingly, the decision in Ex Parte Parks does not appear relevant to the instant facts or rejection at issue. 
At the footnote of page 61, Applicant appears to take the position that a prior art subgenus cannot render a much broader, overlapping genus obvious (see, e.g., Reply filed 6/15/2022 at 61 at Footnote 2).  The Applicant’s reliance upon Diamond is misplaced, as Diamond pertains to 35 USC § 101.  Applicant is directed to MPEP § 803.02(III)(A), which succinctly summarizes the basic examination of a claimed genera with respect to prior art species/subgenera:
Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 92 USPQ2d 1163, 1171 (Fed. Cir. 2009) (the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art).
(see, e.g., MPEP § 803.02(III)(A)).
Therefore, the “whole” claim is obvious if even a single species (or patentably indistinct subgrouping of species) within the claimed genus is anticipated or obvious in view of the prior art.  Notably, Applicant’s apparent interpretation of Diamond is inconsistent with the quoted passage above and is also inconsistent with MPEP § 2144.08 (pertaining to the “Obviousness of Species” when the prior art teaches a genus).  Here, the record establishes that daptomycin is an extremely well-known compound that has been the subject of decades of research (see, e.g., Pertinent Prior Art section below).  Applicant is advised that any prior art species (or grouping of patentably indistinct species) falling within the instant genera will render the entire claimed genus obvious absent evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02.  This is reasonable because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)) absent evidence of inoperability (see, e.g., MPEP § 716.07).
	At page 39 of the Reply filed 6/15/2022, Applicant acknowledges Examiner’s suggestion during the interview on May 5, 2022, to separate claim 1 (and other genera) into separate claims directed to separate subgenera, but Applicant subsequently elected not to implement the suggestion.  Examiner reiterates that the genus of claim 1 clearly reads upon six separate, distinct, and non-overlapping subgenera (i.e., claim 1(i), 1(ii), 1(iii), 1(iv)(a), 1(iv)(b), and 1(iv)(c)), and therefore again suggests that each of these six genera be placed in six separate and distinct claims.  Such amendment would not alter Applicant’s desired claim scope, but would substantially increase readability, enhance claim clarity, reduce potential confusion, and facilitate compact prosecution.  
Accordingly, all relevant arguments have been fully considered but not found persuasive for at least the reasons set forth above.  Therefore, the non-elected species continues to be rejected as prima facie obvious in view of the prior art as explained at MPEP § 2144.09(I)-(II).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2015/0126707A1 (cited in IDS filed 8/15/2019 as Cite No. 18) claims a narrow genus of daptomycin analogues having the structure shown at claim 22, wherein X is either O or S; R is H or C1-C4 alkyl; R’ is C6 to C24 saturated or unsaturated hydrocarbon, and wherein the analogue contains 1-4 amino acid substitutions at positions other than serine and kynurenine (see, e.g., US’707 at claim 22):

    PNG
    media_image5.png
    657
    1045
    media_image5.png
    Greyscale

Exemplified fatty acid moieties are disclosed at ¶¶[0014] and [0021].  Guidance to modify the terminal arm of daptomycin including at least the Trp residue is set forth at ¶[0021], where the guidance suggests that “any amino acids” could be “substituted for the Trp or Asn” (see, e.g., US’707 at ¶¶[0014], [0021], claim 22).
Lohani et al.. (α‑Azido Acids in Solid-Phase Peptide Synthesis: Compatibility with Fmoc Chemistry and an Alternative Approach to the Solid Phase Synthesis of Daptomycin Analogs, J. Org. Chem., vol. 81:2624-2628 (March 3, 2016); hereafter “Lohani”; cited in previous action) teaches and discloses modified Daptomycins at Figure 1 on page 2625, wherein kynurenine is modified (relative to instant positions R”’ and R””) with Boc and a -CHO moiety (see, e.g., Lohani at Fig. 1 on 2625), having the following structure:

    PNG
    media_image6.png
    483
    904
    media_image6.png
    Greyscale

(see, e.g., Lohani at Fig. 1 on 2625).
Lohani identifies that daptomycin and daptomycin variants are art-recognized antibiotics that are “used clinically for treating serious infections caused by Gram-positive bacteria” (see, e.g., Lohani at 2624 at col I at 1st full ¶).
Muangsiri et al. (The protein-binding and drug release properties of macromolecular conjugates containing daptomycin and dextran, International Journal of Pharmaceutics, vol. 315: 30–43 (March 2006); hereafter “Muangsiri2006”; cited in previous action) teaches an anilide derivative of daptomycin (see, e.g., Muangsiri2006 at Fig. 1 on 31 and Fig. 11 on page 40, wherein “R’” refers to the remainder of daptomycin), having the general structure of 

    PNG
    media_image7.png
    281
    224
    media_image7.png
    Greyscale

wherein the anilide derivative is combined with an aqueous carrier suitable for UV detection (see, e.g., Muangsiri2006 at Table 3 on 39, 35 at §§ 2.5).
	WO2015/172047 (Hecker et al.; Nov. 12, 2015) discloses daptomycin analogues modified at the fatty acid tail moiety (i.e., R in the instant application), including alkenyl and aryl substituted modifications, such as: 

    PNG
    media_image8.png
    281
    432
    media_image8.png
    Greyscale

(see, e.g., claims 7 and 16 at page 49, passim; CAS No. 1821401-41-5).
	WO2010/075215 (Li et al.; July 1, 2010; cited in Action mailed 11/17/2020) discloses daptomycin analogues modified at the fatty acid tail moiety (i.e., R in the instant application), including alkenyl and aryl substituted modifications (see, e.g., WO’215 at ¶¶[007], [048]-[049], Table I, [051] and Table II, [052] and Table III, [053] and Table IV) such as: 

    PNG
    media_image9.png
    226
    471
    media_image9.png
    Greyscale

(see, e.g., id. at ¶[0123]; see also claim 1-26).
WO 01/44274 A1 (Hill et al.; June 21, 2001; cited in IDS filed 8/15/2019 as cite No. 21) pertains to daptomycin analogs (see, e.g., WO’274, passim). Specifically, at page 2, WO’274 teaches and discloses daptomycin analogs possessing the general structure of:

    PNG
    media_image10.png
    357
    603
    media_image10.png
    Greyscale

Notably, Formula I of WO’274 is identical to daptomycin at all positions except R, R1, and R2 (compare daptomycin with WO’274 at page 2 at Formula (I); see also WO’274 at claim 1; see also, WO’274 at Table A on pages 25-44, Table I at pages 45-70, and Table III at pages 113-121). In sum, WO’274 teaches a narrower genus relative to instant claim, which comprises daptomycin derivatives that differ from daptomycin at three positions, namely at the instant R12 of kynurenine, which is represented by “R2” in WO’274; the instant R5 side chain of Ornithine, which is represented by “R1” in WO’274; and the lipid tail of instant “R”, which is represented by “R” in WO’274 (see, e.g., WO’274 at claims 1-4; at 20 at final ¶ to 21 near middle, claims 1-6, 17-26).  WO0144274A1 identifies an art-recognized problem, namely a need for novel antibiotics (see, e.g., WO0144274A1 at 1-2 at bridging ¶, noting the rise in strains resistant to a broad spectrum of antibiotics, and the general “loss of potency and effectiveness”), and identifies a solution, namely the creation of novel synthetic antibacterial agents (see, e.g., WO0144274A1 at 2 at 1st partial ¶, claim 1).
US 4,482,487 (Nov. 13, 1984; cited in previous action) recites and claims cyclic peptide derivatives of A-21978C cyclic peptides having the formula:

    PNG
    media_image11.png
    346
    310
    media_image11.png
    Greyscale

(see, e.g., US’487 at abs, claims 1, 10-11, 15).
The claims encompass the narrow genus wherein R is C10-alkanoyl, and R1 is an amino-protecting group (see, e.g., US’487 at claims 1, 10-11, and 15); and wherein R2 is hydrogen or an amino protecting group (see id); wherein the exemplified amino-protecting groups are tert-butoxycarbonyl and benzyloxycarbonyl groups (see, e.g., US’487 at col 6 at line 60 to col 7 at line 5; see also US’487 at claims 1, 10-11, and 15, and col 3 at line 35 to col 4 at line 61).  In addition, US’487 further discloses the narrow genus of Formula 4 (see, e.g., US’487 at col 13 at line 1 to col 15 at line 50):

    PNG
    media_image12.png
    349
    305
    media_image12.png
    Greyscale

Wherein each of R, R1 and R2 are, independently, hydrogen, C4-C14-alkyl, optionally substituted C2-C19-alkanoyl, C5-C19-alkenoyl, or an amino-protecting group; and wherein each of R3, R4, and R5 are hydrogen (see, e.g., id.).  This narrow subgenus is further narrowed by proviso:
...provided that (1) at least one of R, R1 or R2 must be other than hydrogen or an amino-protecting group, (2) at least one of R1 or R2 must be hydrogen or an amino-protecting group, (3) the R, R1 and R2 groups must together contain at least four carbon atoms and (4) when R1 and R2 are both selected from hydrogen or an amino-protecting group, R cannot be 8-methyldecanoyl, 10-methyldodecanoyl, 10-methylundecanoyl, the specific C10-alkanoyl group of A-21978C0 or the specific C12-alkanoyl groups of A-21978C factors C4 and C5....
(see, e.g., US’487 at col 13 at line 1 to line 41).
Furthermore, this narrow subgenus is further narrowed by exemplified embodiments of specific moieties.  For example, the “amino-protecting group” is exemplified by two members, namely tert-butoxycarbonyl or benzyloxycarbonyl groups (see, e.g., US’487 at col 6 at line 60 to col 7 at line 5).
	US5912226 (Baker et al.; Jun. 15, 1999) discloses a genus of daptomycin derivatives having the general structure of

    PNG
    media_image13.png
    570
    1166
    media_image13.png
    Greyscale

wherein R, R1, and R2 may be hydrogen, alkyl, alkanoyl, alkenoyl, or an amino-protecting group; and wherein R3, R4, and R5 are hydrogen (see, e.g., US’226 at col 2-col 4).
US2003/0224475 A1 (Dec. 4, 2003; cited in previous action) teaches and discloses the daptomycin variant of Compound 11 at Table 2 (see, e.g., US’475 at ¶¶[0024], [0027]-[0028], Table 2, claims 5-6), wherein Compound 11 has the structure:

    PNG
    media_image14.png
    413
    833
    media_image14.png
    Greyscale

Accordingly, Compound 11 differs from instant Compound 3 only at the Asn2 position, which is D-Asn2 in instant Compound 3, but L-Asn2 in Compound 11 of US’475 (compare instant Compound 3 with US’475 at ¶¶[0024], [0027]-[0028], Table 2, claims 5-6).  
Baltz et al. (Natural products to drugs: daptomycin and related lipopeptide antibiotics, Nat. Prod. Rep., vol. 22:717-741 (2005); hereafter “Baltz2005”; cited in Action mailed 11/17/2020; see also rejection at pages 27-29 in Action mailed 5/17/2021) discusses the daptomycin art generally, including known structure-activity relationships (SAR) (see, e.g., Baltz2005 at 730 at col I at § 6.7, passim).  In particular, Baltz2005 informs artisans that daptomycin variants containing “replacement of Asp-7 or Asp-9” or “amidation of Asp-5 or Asp7” caused “abrogated antibacterial activity” (see id).  Accordingly, in the absence of evidence to the contrary, such embodiments are presumed to be inoperable for the purpose of antibacterial applications.
Robbel et al. (Daptomycin, a Bacterial Lipopeptide Synthesized by a Nonribosomal Machinery, J. of Biol. Chem., vol. 285(36):27501-27508 (Sept. 3, 2010); hereafter “Robbel”) pertains to the antibacterial mechanism of Daptomycin (see id. at title, abs), and identifies a conserved and required “DXDG” motif that is “responsible for Ca2+ binding” (see, e.g., Robbel at Fig. 1 on 27502), noting that “[d]isruption of the Ca2+-binding motif by a single substitution of Asp7 or Asp9 with Asn completely abolished bactericidal activity, confirming the importance of the acidic residues” (see, e.g., Robbel at 27505 at col I-II at bridging ¶).  Accordingly, in the absence of evidence to the contrary, such embodiments are presumed to be inoperable for the purpose of antibacterial applications.


Allowable Subject Matter
Claim 58 is again objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	No claims are allowed.  
Applicant's amendment necessitated any new and/or revised grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wherein amended claim 1(iv)(b) now states “with the proviso that the unsubstituted polyaralkyl is not 2-naphthylmethyl, wherein the carbon atom to which R2 is bonded has a D-stereocenter”, which excludes instant Compound 3, because it comprises a 2-Naphthylmethyl at R1, wherein the carbon to which R2 is bonded has a D-stereocenter.
        2 See also Baltz et al. (J. Ind. Microbiol. Biotechnol., Vol. 33:66-74 (2006); hereafter “Baltz2006”; cited in previous action) at 66 at col I and Figure 1 on 67, showing that Daptomycin and A21978C1-3 differ only at the lipid position, referred to by the instant Application as “R”.
        3 Baltz et al., Natural products to drugs: daptomycin and related lipopeptide antibiotics, Nat. Prod. Rep., vol. 22:717-741 (2005); hereafter “Baltz2005”; cited in Action mailed 11/17/2020; see also rejection at pages 27-29 in Action mailed 5/17/2021.
        4 Baltz et al., Natural products to drugs: daptomycin and related lipopeptide antibiotics, Nat. Prod. Rep., vol. 22:717-741 (2005); hereafter “Baltz2005”; cited in Action mailed 11/17/2020; see also rejection at pages 27-29 in Action mailed 5/17/2021.